DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, 14-15, 17-18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Appel et al. (2020/0400934—hereinafter, Appel).

Regarding claim 1,  Appel discloses a helmet accessory mount system (fig.1A) comprising: a shroud (fig.1A shows a helmet 10 having a shroud for element 302 directly connected therein) configured to be coupled to a helmet; an arm assembly including a first arm (211a) configured to rotatably couple to the shroud; and an accessory interface (307, fig.3A) configured to couple to an accessory (30, fig.1B) and configured to engage the arm assembly, wherein the arm assembly is configured to move from a deployed position to at least one storage position (fig.1A, 5), and wherein the accessory is configured to be positioned between the accessory interface and the helmet when the arm assembly is in the at least one storage position (fig.1A shows a portion of the camera 30 disposed between element 307 and the helmet 10).
Regarding claim 2, Appel discloses the helmet accessory mount system of claim 1, wherein the arm assembly includes a second arm (303a, fig.2) configured to rotatably couple to the first arm and configured to rotatably couple to the accessory interface.

Regarding claim 5, Appel discloses the helmet accessory mount system of claim 1, wherein the accessory interface is configured to be positioned between the accessory and the helmet when the arm assembly is in a second storage position (fig.1A,B).
 Regarding claim 6, Appel discloses the helmet accessory mount system of claim 2, wherein the accessory interface is configured to be positioned between the accessory and the helmet when the arm assembly is in a second storage position (fig.1A,B), and wherein the first arm is rotationally fixed relative to the shroud as the arm assembly moves from the deployed position to the second storage position (fig.1B).
Regarding claim 7, Appel discloses he helmet accessory mount system of claim 6, wherein the second arm (fig.2 shows the second arm 303a rotates at 213a) rotates relative to the first arm (211a) as the arm assembly moves from the deployed position to the second storage position.
Regarding claim 8, Appel discloses the helmet accessory mount system of claim 6, wherein the second arm (fig.2 shows element 303a is configured to rotating up and down) flips from the deployed position to the second storage position.
Regarding claim 9, Appel discloses the helmet accessory mount system of claim 1, further comprising: an accessory (30) coupled to the accessory interface,
wherein the first arm is configured to be positioned within a recess of the accessory when the arm assembly is in the at least one storage position (fig.1A or 1B).
Regarding claims 10-11, Appel discloses the helmet accessory mount system of claim 1, further comprising: an accessory (30) coupled to the accessory interface, but does not disclose the accessory is within 150 millimeters of a surface of a helmet when the accessory is in at least the at least one storage position.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure as claimed of the invention, such modification would be considered a mere design choice involves routine skill in the art of positioning of the accessory with respective to the helmet; wherein the shroud includes a ledge (212b), and wherein the arm assembly includes a receiving area (217b, fig.3A) and the ledge is within the receiving area when the arm assembly is in the deployed position.
Regarding claims 14-15, Appel discloses the helmet accessory mount system of claim 2, wherein the first arm rotates relative to the shroud and the second arm rotates relative to the first arm when the arm assembly moves from the deployed position to the at least one storage position (fig.1a,b); wherein the first arm and the second arm rotate simultaneously (fig.1a,b).
Regarding claim 17, Appel discloses the helmet accessory mount system of claim 2, wherein the second arm is adjacent opposing sides of the first arm when the arm assembly is in the at least one storage position (fig.1A,B).
Regarding claim 18, Appel discloses a helmet accessory mount system (fig.9A) comprising: a shroud (fig.1A shows a helmet 10 having a shroud for element 302 directly connected therein) configured to be coupled to a helmet; a first arm (502, fig.5) having a first end rotatably coupled to the shroud; a second arm (706) rotatably coupled to a second end of the first arm (fig.5); and an accessory interface (920, fig.10) coupled to the second arm and moveable between a deployed position and a plurality of storage positions (see at least all figures), the accessory interface configured to couple to an accessory (30), wherein the accessory is configured to be positioned between the accessory interface (see at least all figures) and the helmet when the accessory interface is in a first position of the plurality of storage positions, and wherein the accessory interface is configured to be positioned between the accessory and the helmet when the accessory interface is in a second position of the plurality of storage position (see at least all figures).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (2020/0400934—hereinafter, Appel).
Regarding claim 4, Appel discloses the helmet accessory mount system of claim 1, and par [0054] states the uppermost curved arrow shows a first degree of freedom relative to the up/down position of the mounting assembly and goggles. A rotation base 502 (fig.5) is attached to the helmet, allowing the mounting assembly to be deployed in the down position (as shown in FIG. 5), or in the up position (not shown) in which the mounting assembly and goggles are proximal to the helmet.  As shown in FIG. 5, the upper portion of the rotation base includes a set of openings, which may threadably receive one or more screws, to fasten the rotation base to the helmet. The lower portion of the rotation base has a set of openings to connect the mounting assembly to the goggle linkage 504.  But does not explicitly discloses the arm assembly is configured to position the accessory proximate a top of the helmet closest to an uppermost portion of a user’s head when the arm assembly is in the at least one storage position. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure as claimed of the invention, such modification would be considered a mere design choice involves routine skill in the art of positioning of the accessory with respective to the helmet. 

Regarding claim 16, Appel discloses the helmet accessory mount system of claim 1, wherein the helmet includes an outer surface (fig.1), wherein the accessory includes an accessory surface, but does not disclose a distance from the outer surface to the accessory surface is less than one inch when the arm assembly is in the at least one storage position.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure as claimed of the invention, such modification would be considered a mere design choice involves routine skill in the art of positioning of the accessory with respective to the helmet’s surface.


Regarding claim 19, Appel discloses the helmet accessory mount system of claim 18, and par [0054] states the uppermost curved arrow shows a first degree of freedom relative to the up/down position of the mounting assembly and goggles. A rotation base 502 (fig.5) is attached to the helmet, allowing the mounting assembly to be deployed in the down position (as shown in FIG. 5), or in the up position (not shown) in which the mounting assembly and goggles are proximal to the helmet.  As shown in FIG. 5, the upper portion of the rotation base includes a set of openings, which may threadably receive one or more screws, to fasten the rotation base to the helmet. The lower portion of the rotation base has a set of openings to connect the mounting assembly to the goggle linkage 504.  But does not explicitly disclose the accessory interface is configured to be proximate a top of the helmet closest to an uppermost portion of a user’s head when the accessory interface is in a third position of the plurality of storage positions.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure as claimed of the invention, such modification would be considered a mere design choice involves routine skill in the art of positioning of the accessory with respective to the helmet. 


Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732